DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,446,908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of ‘908 does not specifically disclose a first polymeric coating with a coat weight of about 7 g/m2 but does more generally disclose at least one polymeric coating meaning at least a first and second coating with coat weights of 13 g/m2 or less so that the number of coatings and coat weight of the coatings overlaps the claimed range in instant claims 1 and 12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05. The remaining properties of instant claims 1 and 12 are disclosed in claims 1 and 8 of ‘908.
Regarding instant claim 2, claim 2 of ‘908 is identical. 
Regarding instant claim 3, claims 3 and 4 of ‘908 disclose a density of 0.910 g/cm3 or greater and a melt index of 10 to 25 g/10 min. 
Regarding instant claim 5, paper or paperboard are species of the claimed fibrous substrate of claim 1 of ‘908.
Regarding instant claims 6-7, claim 5 of ‘908 discloses 20 to 80 wt% low density polymer ethylene which means the remaining 20 to 80 wt% would be the ethylene based polymer which overlaps the claimed ranges.
Regarding instant claims 8-9, claim 1 of ‘908 discloses the polymeric coatings containing ethylene acrylic acid copolymer.
Regarding instant claim 10, claim 7 of ‘908 discloses a coat weight of 10 g/m2 which overlaps the claimed range.
Regarding instant claim 11, the terms “food, beverage, or cosmetic product” describe a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.
Regarding instant claim 13, claim 9 of ‘908 is identical.
Regarding instant claim 14, claim 10 of ‘908 is identical.
Regarding instant claim 15, claims 11 and 12 of ‘908 disclose a density of 0.910 g/cm3 or greater and a melt index of 10 to 25 g/10 min. 
Regarding instant claim 17, paper or paperboard are species of the claimed fibrous substrate of claim 12 of ‘908.
Regarding instant claim 18, the terms “food container, beverage container, or cosmetic product container” describe a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.
Regarding instant claim 19, claim 13 of ‘908 discloses 20 to 80 wt% low density polymer ethylene which means the remaining 20 to 80 wt% would be the ethylene based polymer which overlaps the claimed ranges.
Regarding instant claim 20, claim 12 of ‘908 discloses the polymeric coatings containing ethylene acrylic acid copolymer.
Regarding instant claim 21, claim 15 of ‘908 discloses a coat weight of 10 g/m2 which overlaps the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0008264 A1 discloses polymer-coated packaging material such as a disposable drinking cup comprising a coating with a blend of 0 to 25 wt% branch low density polyethylene with a  lower melt viscosity and 75 to 90 wt% linear low density polyethylene (abstract). US 2014/0100343 A1 discloses ethylene copolymer with relatively high melt flow ratio which can be made into films with good dart impact values and good stiffness properties (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783